                                                                    Case 19-01125-abl      Doc 74     Entered 05/13/21 14:38:00       Page 1 of 3




                                                            1

                                                            2

                                                            3
                                                       Entered on Docket
                                                            4
                                                       May 13, 2021
                                                  ___________________________________________________________________
                                                            5

                                                            6   Matthew L. Johnson (6004)
                                                                Russell G. Gubler (10889)
                                                            7   JOHNSON & GUBLER, P.C.
                                                                Lakes Business Park
                                                            8   8831 West Sahara Avenue
                                                                Las Vegas, Nevada 89117-5865
                                                            9   Phone: (702) 471-0065
                                                                Fax: (702) 471-0075
                                                           10   mjohnson@mjohnsonlaw.com
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE

                         (702) 471-0065 - (702) 471-0075
                         LAS VEGAS. NEVADA 89117




                                                           11   Counsel for Debtor/Defendant/Counter-Claimant
                                                                Andrew Bunker Platt
                                                           12

                                                           13                            UNITED STATES BANKRUPTCY COURT

                                                           14                                FOR THE DISTRICT OF NEVADA

                                                           15
                                                                  In Re:                                        )    Case No.: 19-17282-btb
                                                           16                                                   )    Chapter 7
                                                                  ANDREW B PLATT and RUTH ANN                   )
                                                                  PLATT,                                        )
                                                           17                                                   )
                                                                                       Debtors.                 )
                                                           18                                                   )
                                                                  WOODS & ERICKSON, LLP, a Nevada               )    Adversary Proceeding: 19-01125-btb
                                                           19     limited liability partnership, d/b/a WOODS    )
                                                                  ERICKSON & WHITAKER, LLP,                     )
                                                           20                                                   )
                                                                                       Plaintiff,               )
                                                           21                                                   )    Hearing Date: April 1, 2021
                                                                  vs.                                           )    Hearing Time: 10:00 AM
                                                           22                                                   )
                                                                  ANDREW B. PLATT, an individual.               )
                                                           23                                                   )
                                                                                       Defendant.               )
                                                           24                                                   )
                                                                                                                )
                                                           25
                                                                        ORDER GRANTING IN PART AND DENYING IN PART AMENDED MOTION FOR
                                                           26                              SUMMARY JUDGMENT

                                                           27


                                                                                                               -1-
                                                                     Case 19-01125-abl       Doc 74     Entered 05/13/21 14:38:00        Page 2 of 3




                                                                       The Amended Motion for Summary Judgment [Doc 25] (the “Motion”) filed by
                                                            1

                                                            2   Debtor/Defendant, Andrew B. Platt, having been heard by this Court on April 1, 2021, the Court

                                                            3   having reviewed and considered the Motion and related pleadings, and due notice of the Motion and

                                                            4   hearing of the motion having been given to all parties entitled thereto, and having heard the argument
                                                            5
                                                                of counsel at the hearing on the Motion, at which time all parties in interest were afforded an
                                                            6
                                                                opportunity to be heard, and for the reasons stated orally and recorded in open court that shall
                                                            7
                                                                constitute the decision of the Court pursuant to Rule 7052 of the Federal Rules of Civil Bankruptcy
                                                            8
                                                                Procedure, and good cause appearing, it is hereby:
                                                            9

                                                           10          ORDERED that the Motion is GRANTED as to the claims brought under 11 U.S.C. §
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE

                         (702) 471-0065 - (702) 471-0075
                         LAS VEGAS. NEVADA 89117




                                                           11   523(a)(2)(A), and Summary Judgment is entered against Plaintiff and in favor of Defendant as to
                                                           12   those claims;
                                                           13
                                                                       IT IS FURTHER ORDERED that any claims asserted under 11 U.S.C. § 523(a)(6) are not
                                                           14
                                                                allowed as they were not properly nor timely plead in the Plaintiff’s Complaint; this decision is
                                                           15
                                                                without prejudice as to Plaintiff’s pending Motion to Amend;
                                                           16

                                                           17          IT IS FURTHER ORDERED that the motion is denied with respect to those claims brought

                                                           18   under 11 USC § 523(a)(4), as genuine issues of fact remain.

                                                           19          IT IS SO ORDERED.
                                                           20   Respectfully Submitted by:
                                                           21   JOHNSON & GUBLER, P.C.

                                                           22   /s/ Matthew L. Johnson
                                                                Matthew L. Johnson (6004)
                                                           23   8831 W. Sahara Avenue
                                                                Las Vegas, NV 89117
                                                           24   Phone: (702) 471-0065
                                                           25   Fax: (702) 471-0075
                                                                mjohnson@mjohnsonlaw.com
                                                           26

                                                           27


                                                                                                                 -2-
                                                                     Case 19-01125-abl      Doc 74     Entered 05/13/21 14:38:00       Page 3 of 3




                                                            1

                                                            2                                            Local Rule 9021

                                                            3   In accordance with LR 9021, counsel submitting this document certifies that the order accurately
                                                                reflects the court’s ruling and that:
                                                            4
                                                                       [X]    I have delivered a copy of this proposed order to all counsel who appeared at the
                                                            5
                                                                              hearing and any unrepresented parties who appeared at the hearing, and each has
                                                            6                 approved or disapproved the order, or failed to respond, as indicated below:

                                                            7          Approved / Denied / Failed to Respond
                                                                       Nathan Henderson
                                                            8          NHenderson@Gerrard-Cox.com
                                                            9   Respectfully Submitted by:
                                                           10   JOHNSON & GUBLER, P.C.
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE

                         (702) 471-0065 - (702) 471-0075
                         LAS VEGAS. NEVADA 89117




                                                           11   /s/ Matthew L. Johnson
                                                                Matthew L. Johnson (6004)
                                                           12   8831 W. Sahara Avenue
                                                                Las Vegas, NV 89117
                                                           13   Phone: (702) 471-0065
                                                           14   Fax: (702) 471-0075
                                                                mjohnson@mjohnsonlaw.com
                                                           15

                                                           16   Signed by
                                                                GERRARD COX LARSEN
                                                           17

                                                           18   /s/ Nathan R. Henderson
                                                                Nathan R. Henderson (13145)
                                                           19   2450 Saint Rose Parkway, Suite 200
                                                                Henderson, NV 89074
                                                           20   Phone: (702) 796-4000
                                                                nhenderson@gerrard-cox.com
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27


                                                                                                                -3-
